Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 1 of 25 PageID 571




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

    VERNON DIGGS, individually and
    on behalf of those similarly situated,

           Plaintiff,
                                                        CASE NO.: 3:18-cv-00367-MMH-MCR
    v.
                                                        DISPOSITIVE MOTION
    OVATION CREDIT SERVICES, INC.,
    a Florida Profit Corporation, TERRY D.
    CORDELL, individually, and AMY
    MYERS, individually,

          Defendants.
    __________________________________/

         DEFENDANTS OVATION CREDIT SERVICES, INC., TERRY D. CORDELL,
         AND AMY MYERS’ MOTION FOR PARTIAL SUMMARY JUDGMENT AND
                     SUPPORTING MEMORANDUM OF LAW

           Pursuant to Fed. R. Civ. P. 56, M.D. Fla. Local Rule 3.01, this Court’s Scheduling

    Order and Referral to Mediation dated July 31, 2018 (Doc. 23), and the Court’s Orders

    extending the filing deadlines for dispositive motions (Docs. 46, 53), Defendants, Ovation

    Credit Services, Inc. (“Ovation”), Terry D. Cordell (“Cordell”), and Amy Myers (“Myers”)

    (collectively, the “Defendants”), move for an Order granting partial summary judgment in

    their favor for those respective periods of employment where Plaintiffs were exempt from the

    Fair Labor Standards Act’s overtime requirements pursuant to 29 U.S.C. § 207(i). As

    grounds, the Defendants state:

           1.      On March 16, 2018, Plaintiff, Vernon Diggs (“Diggs”) filed his Complaint

    and Demand for Jury Trial (Doc. 1) alleging that, while employed as a “non-exempt inside

    sales representative,” Defendants failed to appropriately pay him overtime in violation of the
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 2 of 25 PageID 572




    Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”). Doc. 1 at ¶¶ 30-32, 35,

    37. Diggs further alleges in his Complaint (without any specificity) that Defendants also

    violated the FLSA by not paying him at least the federal minimum wage for all hours

    worked. Id. at ¶¶ 34-35, 48-49.

           2.      Between March 26, 2018 and July 3, 2018, Diggs periodically filed Consents

    to Join this litigation signed by Kimberly Gosse (“Gosse”), Gabor Szabo (“Szabo”), Daniel

    Wessels (“Wessels”), Michael Robinson (“Robinson”), and Ernest Jackson (“Jackson”)

    (collectively, the “Opt-in Plaintiffs”). See Doc. 7-1; Doc. 8-1; Doc. 11-1; Doc. 15-1; Doc 21-

    1. Diggs and the Opt-in Plaintiffs are referred to collectively herein as “Plaintiffs.”

           3.      Defendants timely filed an Answer and Affirmative and Other Defenses to

    Plaintiff’s Complaint (Doc. 12) on April 20, 2018 asserting, inter alia, that Plaintiffs, as

    employees of a retail or service establishment as defined in 29 U.S.C. § 207(i), were exempt

    from the FLSA’s overtime provisions. Doc. 12 at p. 3, ¶ A.

           4.      Construing the pleadings on file in this case, discovery responses, depositions,

    affidavits, and other summary judgment evidence in support of this Motion most favorably to

    the Plaintiffs, no genuine issue of material fact exists concerning the applicability of Section

    7(i) Plaintiffs’ overtime claims during certain periods. Specifically, the undisputed evidence

    shows that Plaintiffs, to varying degrees, are exempt from overtime compensation under

    Section 7(i) of the FLSA because (1) Ovation is a retail/service establishment, (2) Plaintiffs’

    regular rates of pay were at least one and one-half times the federal minimum wage during

    the exempt periods, and (3) more than half of the Plaintiffs’ compensation for the applicable

    representative period was from commissions. Further, this Motion and the accompanying

                                                    2
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 3 of 25 PageID 573




    Memorandum of Law will show that the undisputed evidence establishes that Plaintiffs were

    paid at least the federal minimum wage for all hours worked. Accordingly, Defendants are

    entitled to partial summary judgment as a matter of law.

             WHEREFORE, Defendants respectfully request that the Court enter an Order

    granting summary judgment in their favor and against Plaintiffs (1) on all claims for overtime

    compensation purportedly owed during periods of employment covered by the § 7(i)

    exemption, and (2) on all claims for underpayment and/or non-payment of the federal

    minimum wage. Defendants further request that the Court award Defendants their costs and

    attorney’s fees, and grant any such other relief as the Court deems just and proper.

            MEMORANDUM OF LAW IN SUPPORT OF SUMMARY JUDGMENT

    I. STATEMENT OF UNDISPUTED MATERIAL FACTS 1

        Ovation and its Business

             1.       Ovation is a retail credit repair, credit education, and credit monitoring service

    provider. Doc. 31-1 at ¶ 3; Cordell Dep. at 33:11-17 (Jan. 23, 2019).

             2.       Ovation sells products and services designed to help consumers resolve

    inaccuracies on their credit report, as well as services that help consumers optimize their

    individual credit profiles and educational services relative to consumer credit and credit use.

    Doc. 31-1 at ¶ 3; Cordell Dep. at 33:11-17; see also Doc. 25-12.
    1
     Because the alleged facts presented here must be viewed by the Court in the light most favorable to Plaintiff
    and the Opt-in Plaintiffs, they are recited for the limited purposes of summary judgment only. By reciting these
    facts, Defendants do not adopt, accept as true or intend to admit to any fact not already admitted in the
    pleadings. References in this Statement of Undisputed Material Facts to items filed in the Court’s docket for the
    above-captioned case are abbreviated as “Doc. ___,” followed by the appropriate docket number. References to
    deposition transcripts are abbreviated as follows: [Deponent Name] Dep. at ___ followed by the appropriate
    page and line numbers, and if applicable, the deposition exhibit is referenced “Ex.” followed by the exhibit
    number. References to sworn Declarations are abbreviated as follows: [Declarant Name] Dec. ¶ ___, followed
    by the appropriate paragraph number(s). Defendants will file separately the declaration and transcripts and
    exhibits from the depositions of Diggs, Gosse, Jackson, Robinson, Szabo, Wessels, and Cordell.
                                                           3
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 4 of 25 PageID 574




           3.      Ovation sells its products and services to individual consumers via inbound

    and outbound telephone calls made by Credit Analysts. Diggs Dep. at 20:17-22 (Oct. 16,

    2018); Gosse Dep. at 15:8 to 16:2, 16:23 to 17:1 (Oct. 16, 2018); Jackson Dep. at 25:21 to

    26:11 (Oct. 17, 2018); Robinson Dep. at 15:23 to 16:22, 17:1-10 (Oct. 17, 2018); Szabo Dep.

    at 35:14-21, 36:7-10, 51:13-24 (Oct. 16, 2018); Wessels Dep. at 11:6-11 (Oct. 17, 2018).

    Ovation does not “cold call” any consumer. Cordell Dep. at 39:24 to 40:17.

           4.      Rather, Ovation advertises its services and products to the general public via

    the internet. Doc. 31-1 at ¶ 3; Cordell Dep. at 33:18-23; see also Doc. 25-11. Ovation

    maintains an internet website that allows consumers to locate Ovation, review the services

    Ovation provides, and complete a form on Ovation’s website asking to consult with an

    Ovation representative. Cordell Dep. at 33:18-23, 39:24 to 41:12; see also Doc. 25-11.

    Alternatively, consumers initiate contact with Ovation via a telephone number listed on

    Ovation’s website. Cordell Dep. at 33:18-23, 41:7-11; Doc. 25-11.

           5.      Ovation also obtains customer referrals from mortgage lenders and other

    entities in the lending space who have partnered with Ovation. Cordell Dep. at 33:18 to

    34:11; Diggs Dep. at 20:23 to 21:9, 21:18 to 22:10; Gosse Dep. 17:2-11. In those instances,

    customers – whose low credit scores prevented them from working with the lending partner –

    would elect to be contacted by Ovation, specifically, for credit repair and/or credit education

    services. Cordell Dep. at 34:3-11, 39:24 to 40:17, 42:8 to 43:9.

           6.      All of Ovation’s contact with consumers is direct regardless of whether the

    customer is referred to Ovation or whether the customer locates Ovation via its website.

    Cordell Dep. at 38:3-11; Gosse Dep. at 47:6-21; Wessels Dep. at 10:18-21. Specifically,

                                                   4
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 5 of 25 PageID 575




    Credit Analysts speak with individual customers directly about their respective credit reports,

    any negative items on their report, what credit-related products and services Ovation offers,

    what is involved in those products and services, and how the individual consumer could

    purchase Ovation’s services. Cordell Dep. at 25:7-16; Diggs Dep. at 22:21 to 23:10, 68:14 to

    69:14; Gosse Dep. at 16:13-22, 17:12-16, 46:1 to 47:5; Jackson Dep. at 34:16 to 35:8, 77:11

    to 78:5; Szabo Dep. at 49:13 to 50:13; see also Gosse Dep. Ex. 2. Ovation does not provide

    credit consolidation or credit settlement services. Szabo Dep. at 50:14-18.

           7.        Customers pay for Ovation’s products and services via personal credit or debit

    card. Diggs Dep. at 23:11-22; Gosse Dep. at 27:11-16; Jackson Dep. at 35:9-20; Robinson

    Dep. at 16:23-25; Wessels Dep. at 11:12-14.

           8.        Ovation’s customers are end-users of Ovation’s products and services and did

    not resell the services and products. Doc. 31-1 at ¶ 3. Ovation’s goods and services are for

    each customer’s personal use. Id.; see also Doc. 25-11.

           9.        Ovation’s goods and services are neither sold to commercial entities (whether

    directly by Ovation or via resale by Ovation’s customers), nor are they used for any broader

    commercial or secondary purpose. Doc. 31-1 at ¶ 3; Gosse Dep. at 16:3-5; Szabo Dep. at

    51:13-19. Accordingly, more than 75% of Ovation’s annual dollar volume of sales of its

    products and services are not for resale. Doc. 31-1 at ¶ 3.

           10.       Ovation’s does not engage in any manufacturing process as part of its

    operation. Id.

       Ovation’s Compensation of Credit Analysts

           11.       At all relevant times, Ovation paid its Credit Analysts an hourly wage plus

                                                   5
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 6 of 25 PageID 576




    commissions based on the number of products and/or services the Credit Analyst sells to

    individual consumers over a two-week payroll period. Doc. 31-1 at ¶ 13; Doc. 31-3 at ¶ 6;

    Cordell Dep. at 43:16-22; Gosse Dep. at 35:9-11; Jackson Dep. at 40:8-13, 52:21-24;

    Robinson Dep. at 25:2-4, 26:7-9 (noting that Ovation paid commissions on a biweekly basis);

    Szabo Dep. at 37:4-8, 13-16.

            12.      A Credit Analyst’s commissions are based on the number of confirmed sales

    he or she makes over a two-week payroll period. Doc. 31-1 at ¶ 13; Doc. 31-3 at ¶ 6. The

    amount of a Credit Analyst’s commission increases with each sales tier a Credit Analyst

    reaches, with tiers thresholds existing at 21, 35, and (now) 46 sales. Id. at ¶ 13; Doc. 31-4 at ¶

    4; Cordell Dep. at 74:18 to 75:17; Jackson Dep. at 63:10-22; Szabo Dep. at 36:11 to 37:3,

    37:24 to 38:1. Before 2018,2 the minimum number of sales a Credit Analyst had to make

    over a two-week period before earning commissions was 21.3 Doc. 31-1 at ¶ 13; Doc. 31-2 at

    ¶ 4; Doc. 31-3 at ¶ 6; Doc. 31-4 at ¶ 4; Diggs Dep. at 57:15 to 58:2; Gosse Dep. at 37:20 to

    38:3; Jackson Dep. at 46:8-20; Robinson Dep. at 26:20 to 27:3; Szabo Dep. at 37:17-23;

    Wessels Dep. at 13:11-15.

            13.      Ovation has paid its Credit Analysts overtime compensation when those

    employees worked more than 40 hours in a workweek. Cordell Dep. at 48:2-17; Diggs Dep.

    at 55:3-7; Gosse Dep. at 39:11-20.

            14.      Ovation has never had a company policy or practice of allowing Credit

    2
      Under Ovation’s commission plan, Credit Analysts currently begin earning commissions after making 16
    confirmed sales over a two-week period. Doc. 31-1 at ¶ 13.
    3
      Ovation implements corrective action against a Credit Analyst not meeting Ovation’s minimum sales goal.
    Doc. 31-3 at ¶ 7; Cordell Dep. at 74:14-17, 75:23 to 76:12. Because that process involves verbal counseling,
    coaching and written warnings, it takes several pay periods to complete. Doc. 31-3 at ¶ 7; Cordell Dep. at 75:23
    to 76:24.Ovation does not reprimand or terminate Credit Analysts for not reaching secondary sales goal tiers.
    Doc. 31-3 at ¶ 7; Diggs Dep. at 58:3-10, 59:22-24; Jackson Dep. at 64:7-14.
                                                           6
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 7 of 25 PageID 577




    Analysts to work off the clock to reach sales goals.4 Doc. 31-1 at ¶ 15; Doc. 31-2 at ¶¶ 6-7,

    11; Doc. 31-3 at ¶¶ 8-9; Doc. 31-4 at ¶¶ 7-8; see also Jackson Dep. at 49:9-11.

            Plaintiffs’ Employment with Ovation

            15.      Diggs worked for Ovation as a Credit Analyst from August 9, 2016 through

    March 26, 2017. Doc. 31-1 at ¶ 6; Diggs Dep. at 24:18 to 25:1, 73:19 to 74:4. On March 26,

    2017, Ovation promoted Diggs to the position of Sales Manager and placed him over a sales

    team consisting of various Credit Analysts, including, among others, Robinson. Doc. 31-1 at

    ¶ 6; Diggs Dep. at 25:10-20, 26:8-19. Diggs resigned from his employment as a Sales

    Manager with Ovation on November 2, 2017. Doc. 31-1 at ¶ 6; Diggs Dep. at 26:8-19.

            16.      Like Diggs, Ovation employed Gosse as a Credit Analyst from June 1, 2015

    until December 19, 2016 before promoting her to Sales Manager. Doc. 31-1 at ¶ 7; Gosse

    Dep. at 7:19 to 8:3, 14:5-20, 16:9-12, 18:6-11, 18:19 to 19:12, 28:6-10. As a Sales Manager,

    Gosse was responsible for supervising Diggs, Jackson, and Robinson, among others. Doc.

    31-1 at ¶ 7; Gosse Dep. at 30:3-5, 17-19; Robinson Dep. at 17:18 to 18:1. Gosse worked for

    Ovation as a Sales Manager until January 15, 2018 when Ovation terminated her

    employment for taking a sales call on an unrecorded line. Doc. 31-1 at ¶ 7; Gosse Dep. at

    28:11-14, 32:24 to 33:20, 34:7 to 35:4.

            17.      Jackson also previously worked for Ovation as a Credit Analyst. Doc. 31-1 at

    ¶ 9; Jackson Dep. at 25:13-20. Ovation employed Jackson in that capacity from January 10,

    2017 through March 23, 2018. Doc. 31-1 at ¶ 9. Gosse, among others, supervised Jackson

    during his time as a Credit Analyst with Ovation. Id.; see also Gosse Dep. at 30:17-19;

    4
     Indeed, Gosse has testified that no one with Ovation told her that she had to work off the clock. Gosse Dep.
    40:7 to 41:1.
                                                         7
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 8 of 25 PageID 578




    Jackson Dep. at 28:25 to 29:2.

            18.      Ovation employed Robinson as a Credit Analyst from November 16, 2015

    through December 2, 2017. Doc. 31-1 at ¶ 8; Robinson Dep. at 9:18-20, 17:11-17. Diggs and

    Gosse were two of Robinson’s supervisors while he was employed by Ovation as a Credit

    Analyst.5 Id. at 17:18 to 18:1.

            19.      Szabo also worked for Ovation as a Credit Analyst. Doc. 31-1 at ¶ 10; Szabo

    Dep. at 30:22-24, 33:20-24. Ovation employed Szabo from April 11, 2017 to November 6,

    2017. Doc. 31-1 at ¶ 10; Szabo Dep. at 34:5-7, 72:14-21. Szabo had various issues including,

    among other things, attendance problems that caused him to leave work early, be tardy,

    and/or absent from work at Ovation on numerous occasions. Doc. 31-1 at ¶ 10. Diggs, among

    others, supervised Szabo during his employment with Ovation. Szabo Dep. at 34:8-18

            20.      Ovation employed Wessels as a Credit Analyst briefly from January 10, 2017

    through July 5, 2017. Doc. 31-1 at ¶ 11; Wessels Dep. at 8:1-9, 10:15-21, 19:11-14.

            21.      Plaintiffs have no documentation of hours they worked for Ovation. Diggs

    Dep. at 8:8 to 9:13, 12:4-17; Gosse Dep. at 8:4-7; Jackson Dep. at 12:5-10; Robinson Dep. at

    9:21 to 11:3; Szabo Dep. at 16:22-25. Nonetheless, Plaintiffs assert that they worked an

    average of 45 hours per workweek while employed by Ovation. See Doc. 14-1 at ¶ 6(c);

    Gosse Dep. Ex. 1 at pp. 3-4.

            22.      Ovation paid Diggs, Jackson, Robinson, Szabo, and Wessels a standard hourly

    5
      Diggs and Gosse claimed during their depositions that they were unaware of any subordinates working off the
    clock during their time as Sales Managers. Diggs Dep. at 85:3-17 (testifying that he did not know if anyone he
    supervised worked while not logged in to Ovation’s timekeeping system); Gosse Dep. at 29:20 to 30:1
    (testifying that she was unaware and had no information that anyone on her sales team was working off the
    clock). However, Jackson testified that he would tell Gosse before working off the clock. Jackson Dep. at 60:22
    to 62:9. Similarly, Robinson informed Diggs and/or Gosse each time he was going to allegedly work off the
    clock. Robinson Dep. at 22:10 to 23:22.
                                                          8
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 9 of 25 PageID 579




    rate of $11.50 per hour during the relevant period. Doc. 14-1 at ¶ 5; Diggs Dep. at 50:15-19;

    Jackson Dep. at 52:25 to 53:1; Robinson Dep. at 25:2-9, 33:11-15; Szabo Dep. at 37:9-12,

    72:22-25; Wessels Dep. at 11:22-25, 33:12-23; Terry D. Cordell Dec. at ¶¶ 9, 15, 19, 22, 25

    (May 21, 2019). Ovation paid Gosse a standard hourly rate of $12.50 at all material times.

    Gosse Dep. at 35:12-22; Cordell Dec. at ¶ 12.

           23.     Over the period of August 29, 2016 through October 9, 2016, 52% of Diggs’

    compensation constituted commissions earned as a result of his sale of Ovation’s products

    and/or services to its customers. Cordell Dec. at ¶ 10; Cordell Dec. Ex. B at p. 1. During each

    of the periods January 2, 2017 through February 12, 2017 and February 13, 2017 through

    March 26, 2017, 55% Diggs’ compensation was from commissions on Ovation goods and/or

    service. Cordell Dec. at ¶ 10; Cordell Dec. Ex. B at p. 1.

           24.     Similarly, more than 50% of Gosse’s compensation came from commissions

    from the sale of Ovation goods and/or services during the periods of March 28, 2016 through

    May 8, 2016 (55%), May 9, 2016 through June 19, 2016 (56%), June 20, 2016 through July

    31, 2016 (51%), August 1, 2016 through September 11, 2016 (64%), September 12, 2016

    through October 23, 2016 (58%), and October 24, 2016 through December 4, 2016 (57%).

    Cordell Dec. at ¶ 13; Cordell Dec. Ex. B at pp. 2-3.

           25.     For the period of March 13, 2017 through April 23, 2017, 51% of Jackson’s

    compensation was from commissions earned from his sale of goods and/or services to

    Ovation’s customers. Cordell Dec. at ¶ 16; Cordell Dec. Ex. B at p. 4.

           26.     During the period of January 2, 2017 through February 12, 2017, more than

    50% of Robinson’s compensation constituted commissions. Cordell Dec. at ¶ 20; Cordell

                                                    9
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 10 of 25 PageID 580




    Dec. Ex. B at pp. 5-6. Further, for the period of May 8, 2017 through June 21, 2017, 52% of

    Robinson’s compensation was from commissions on the sale of Ovation products and/or

    services. Cordell Dec. at ¶ 20; Cordell Dec. Ex. B at pp. 5-6.

           27.     More than 50% of Szabo’s compensation constituted commissions for the

    periods of April 24, 2017 through June 4, 2017 (53%) and June 5, 2017 through July 16,

    2017 (59%). Cordell Dec. at ¶ 23; Cordell Dec. Ex. B at p. 7.

           28.     Plaintiffs’ regular rates of pay exceeded one and one-half times the federal

    minimum hourly wage (or $10.88 per hour) during each of the relevant representative

    periods. Doc. 31-1 at ¶ 12; Cordell Dec. at ¶¶ 11, 14, 17, 21, 24; Cordell Dec. Exs. A-C; Pl.’s

    Am. Initial Disclosures at Ex. A, pp. 2-7 (Mar. 1, 2019).

           29.     Ovation paid Plaintiffs at least the federal minimum wage of $7.25 per hour

    worked during their employment with Ovation. Cordell Dec. at ¶¶ 11, 14, 18, 21, 24, 26;

    Cordell Dec. Exs. A-C; Pl.’s Am. Initial Disclosures at Ex. A, pp. 2-7.

    II. LEGAL ARGUMENT

        A. Standard for Summary Judgment

           Fed. R. Civ. P. 56 provides in relevant part that a “court shall grant summary

    judgment if the movant shows that there is no genuine dispute as to any material fact and the

    movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). When a moving

    party has discharged its burden, the non-moving party must then go beyond the pleadings and

    come forward with specific evidence that there is a genuine issue of fact for trial; the non-

    moving party must offer more than mere allegations or legal conclusions. Allen v. Bd. of Pub.

    Educ. for Bibb Co., 495 F.3d 1306, 1313 (11th Cir. 2007) (internal citations omitted).

                                                  10
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 11 of 25 PageID 581




    Significantly, the mere existence of some factual dispute will not defeat summary judgment

    unless that factual dispute is material to an issue affecting the outcome of the case. Anderson

    v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

         B. Plaintiffs’ Claims are Barred, in Whole or Part, by Section 7(i) of the FLSA

            Whether an employee is exempt under the FLSA is a legal question that can be

    resolved on summary judgment. Paneto v. Motor Car Concepts II, Inc., No. 606CV-828-

    ORL-18KRS, 2007 WL 328730, at *2 (M.D. Fla. Jan. 31, 2007) (citing Icicle Seafoods, Inc.

    v. Worthington, 475 U.S. 709, 713-14 (1986)). While it remains an employer’s burden to

    establish that an employee is covered by an FLSA exemption, the United States Supreme

    Court has rejected the proposition that an exemption is construed narrowly against the

    employer. Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134, 1142 (2018); White v. Winn

    Dixie, 741 Fed. Appx. 649, 662 (11th Cir. 2018). Instead, FLSA exemptions should be given

    a “fair (rather than a ‘narrow’) interpretation.” Navarro, 138 S. Ct. at 1142.

            Here, Plaintiffs and the putative class members are exempt from the FLSA’s overtime

    requirements pursuant to 29 U.S.C. § 207(i) during certain periods. The 7(i) exemption is

    applicable to retail or service establishment employees who are paid, at least in part, on a

    commission basis.6 See 29 U.S.C. § 207(i). To qualify for the 7(i) exemption, three criteria

    must be met: (1) the employer must be a retail or service establishment; (2) the employee

    must receive more than half of his or her compensation from commissions during the

    6
      Importantly, the § 7(i) exemption differs from other FLSA exemptions because it is not based on the
    employee’s job duties; rather, it is based on the pay an employee receives and the employer’s status as a retail
    or service establishment. Compare 29 U.S.C. § 207(i) with 29 U.S.C. § 213(a)(1). Moreover, unlike the FLSA’s
    white-collar exemptions, exemption under § 7(i) is not static; it can fluctuate periodically depending on an
    employee’s compensation. See, e.g., Viciedo v. New Horizons Computer Learning Ctr. of Columbus, Ltd., 246
    F. Supp. 2d 886, 895-96 (S.D. Ohio 2003) (granting summary judgment based on § 7(i) for pay periods where
    more than 50% of employees’ compensation was from commissions).
                                                          11
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 12 of 25 PageID 582




    representative period; and (3) the employee’s regular rate of pay must exceed one and one-

    half times the minimum wage. 29 U.S.C § 207(i); 29 C.F.R. §§ 779.410 et seq.

             1.   Ovation is a Retail or Service Establishment under the FLSA

           “[A] ‘retail or service establishment’ is defined as ‘an establishment 75 per centum of

    whose annual dollar volume of sales of goods or services (or both) is not for resale and is

    recognized as retail sales or services in the particular industry.’” Reich v. Cruises Only, Inc.,

    No. 95-660-CIV-ORL-19, 1997 WL 1507504, at *2 (M.D. Fla. June 5, 1997); see also 29

    C.F.R. § 779.411. Further, the business “[m]ust engage in the making of sales of goods or

    services.” 29 C.F.R. § 779.313; see also U.S. Dep’t of Labor, Wage and Hour Div. (“DOL”)

    Opinion Letter FLSA2018-21, 2018 WL 4562931 (Aug. 28, 2018). Simply, a retail or service

    establishment must have a “retail concept.” Wells v. TaxMasters, Inc., No. 4:10-CV-2373,

    2012 WL 4214712, at *5 (S.D. Tex. Sept. 18, 2012) (citing 29 C.F.R. § 779.316); Reich,

    1997 WL 1507504, at *3. Importantly, “[w]hether an establishment is a ‘retail establishment’

    is a determination made on a case-by-case basis and is extremely dependent upon the

    functioning and structure of that establishment.” La Parne v. Monex Deposit Co., 714 F.

    Supp. 2d 1035, 1044 (C.D. Cal. 2010).

                  a.   Ovation engaged in retail sales in a recognized industry

           The Secretary of Labor’s interpretive regulations provide that “the term ‘retail or

    service establishment’ as used in the Act does not encompass establishments in industries

    lacking a ‘retail concept.’” 29 C.F.R. § 779.316. The regulations further identify certain




                                                   12
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 13 of 25 PageID 583




    establishments that purportedly lack a “retail concept.”7 See 29 C.F.R. § 779.17. Included in

    that list are credit companies, credit agencies, and finance companies. Id. However, the

    regulations also make clear that determination of what is recognized as retail in a particular

    industry is not static; it involves consideration of “the well-settled habits of business,

    traditional understanding and common knowledge.” 29 C.F.R. § 779.324. Thus, assessment

    of an industry’s history, its evolution, and a business’s adaptive efforts is appropriate in

    assessing whether a “retail concept” in that industry exists.

             Ovation, as a purveyor of credit repair, credit education, and credit monitoring

    services and products, does not fit neatly into any traditional industry establishment

    identified in § 779.317.8 It is not a finance or credit company akin to the lending institutions

    contemplated by the United States Supreme Court in Mitchell v. Kentucky Finance Company,

    Inc., 79 S. Ct. 756, 757, 759 (1959). Ovation is not a credit rating agency assessing

    information and assigning credit ratings to any person or entity or otherwise providing

    7
      Courts have applied varying degrees of deference to § 779.317. Rodriguez v. Home Heroes, LLC, 8:13-cv-
    2711-T-26AEP, 2015 WL 668009, at *6 (M.D. Fla. Feb. 17, 2015). For example, in Reich, the district court
    applied the arbitrary and capricious test to determine whether § 779.317 represented a reasonable construction
    of the FLSA. See 1997 WL 1507504 at *3. The court concluded that it did not, as there was no rational basis for
    the Secretary of Labor to have designated all travel agencies as lacking a “retail concept” especially when the
    defendant travel company satisfied § 779.318’s criteria for a retail or service establishment. See id. at *3, *5.
    Other federal courts have rejected § 779.317 under similar circumstances. Rodriguez, 2015 WL 668009 at *6, n.
    54 (collecting cases); see also Martin v. Refrigeration Sch., Inc., 986 F.2d 3, 7, n.2 (9th Cir. 1992) (noting that
    there appear to be “no generating principles” or “cohesive criteria” underlying the distinction between the
    businesses that are considered retail establishments as listed in § 779.320 and those that are not as listed in §
    779.317); Wells, 2012 WL 4214712 at *5 (recognizing that the Fifth Circuit has declined to follow Section
    779.317 and that “[t]here is not magic in placing a business in a category and then asserting that since it is in
    that category, it is like all businesses with which it has been placed.”) (internal citation omitted). As discussed
    herein, Ovation satisfies all of § 779.318’s criteria; therefore, strict application of § 779.317 to Ovation’s
    business is neither warranted nor determinative of Ovation’s status as a retail or service establishment under the
    FLSA. See id.; see also Idaho Sheet Metal Works, Inc. v. Wirtz, 383 U.S. 190, 201-02 (1966) (rejecting
    exclusive use of an industry usage test to make retail concept determination).
    8
      This is likely because the regulations consist of an “antiquated list” of businesses “seldom found in twenty-
    first century America” such as “auto courts, automobile laundries, coal yards, dance halls, hosiery shops,
    millinery shops, public baths, scalp-treatment establishments, and shoeshine parlors.” Haskins v. VIP Wireless,
    LLC 300, No. 09-754, 2010 WL 3938255, at * 3, n. 4 (W.D. Pa. Oct. 5, 2010).
                                                           13
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 14 of 25 PageID 584




    investment information. And though similar in its use of a call center to make outbound calls,

    Ovation is not a debt settlement service offering assistance in reducing unsecured debt like

    the business at issue in Parker v. ABC Debt Relief, Ltd. Co., No. 3:10-CV-1332-P, 2013 WL

    371573, at *10 (N.D. Tex. Jan. 28, 2013).9

              Instead, Ovation’s business is analogous to those establishments providing general

    repair services for the public that the Secretary of Labor has deemed having a “retail

    concept” like automobile repair shops, fur repair shops, refrigerator service repair shop, shoe

    repair shops, and watch, clock, and jewelry repair establishments. See 29 C.F.R. §§ 779.318-

    779.320. Accordingly, because Ovation’s business constitutes retail sales in the recognized

    “repair” industry, application of the § 7(i) exemption to Ovation’s employees is appropriate.

                     b.    Ovation is an establishment with a retail concept

             A business with a “retail concept” typically exhibits the following characteristics: it

    (1) “sells goods or services to the general public,” (2) “serves the everyday needs of the

    community,” (3) “is at the very end of the stream of distribution,” (4) disposes its products in

    “small quantities,” and (5) “does not take part in any manufacturing process.” 10 29 C.F.R. §

    779.318(a); DOL Opinion Letter FLSA2018-21, 2018 WL 4562931. Further, an

    establishment with a “retail concept” is open to the general public. Reich, 1997 WL 1507504

    9
       Indeed, Parker is distinguishable from the present case because, among other reasons discussed herein, (a)
    Ovation’s business is open to the general public via physical, telephonic, and virtual/online platforms, and (b)
    Ovation’s credit repair and credit education is precisely the type of service(s) that are utilized by the general
    public in their daily living. For example, unlike the seemingly cold and random calls to clients in Parker,
    Ovation only contacts prospective clients based on the clients’ initial indication of interest in Ovation’s products
    and/or services. Thus, the general public has exhibited a consistent and growing interest in Ovation’s credit
    repair and credit education services as part of its daily living.
    10
        Importantly, “[t]he legislative history of the section 13(a)(2) exemption for certain retail or service
    establishments shows that Congress also intended that the retail exemption extend in some measure beyond
    consumer goods and services to embrace certain products almost never purchased for family or noncommercial
    use.” 29 C.F.R. § 779.318(b) (recognizing the difficulty in drawing a “precise line between such articles and
    those which can never be sold at retail”).
                                                            14
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 15 of 25 PageID 585




    at *3 (citing 29 C.F.R. § 779.319).

            Applying these criteria in the modern business space, the DOL recently issued an

    opinion letter advising that a company that “sells a technology platform to merchants that

    enables online and retail merchants to accept credit card payments from their customers from

    a mobile device, online, or in-person” is a “retail or service establishment” for purposes of §

    7(i).11 See 2018 WL 4562931, at *1. In reaching that decision, the DOL began by addressing

    the factors enumerated in § 779.318(a). Namely, the DOL found that the technology business

    met all of § 779.318(a)’s criteria because “your client sells its platform to a variety of

    purchasers, the platform serves their everyday needs, the platform is not distributed further

    once sold, and your client does not sell large quantities of the platform to any single

    customer.” Id. at *1. The DOL also found that the business should be considered a retail or

    service establishment since it did not engage in wholesale sales, and its customer-specific

    products could not be resold. Id. at *2. Critically, the DOL recognized that the business was

    not disqualified from being a retail or service establishment because its sales were primarily

    online and predominantly to commercial entities. Id. Like the technology platform provider

    in the DOL’s letter, Ovation meets the criteria of a retail or service establishment.

            As explained above, Ovation sells its credit repair products and services directly to

    the general consuming public via its Credit Analysts. Numerous federal courts have

    recognized that businesses like Ovation, which advertise to the public and are engaged in

    sales directly to consumers via call centers, “sell their goods or services to the general


    11
      The Eleventh Circuit Court of Appeals has recognized that DOL opinion letters may provide guidance and are
    entitled to persuasive deference under Skidmore v. Swift & Co., 323 U.S. 134 (1944). Rodriguez, 2015 WL
    6680009, at *7 (citing Gregory v. First Title of Am., Inc., 555 F.3d 1300, 1302 (11th Cir. 2009)).
                                                        15
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 16 of 25 PageID 586




    public.” See, e.g., Wells, 2012 WL 4214712 at *5 (finding tax consulting and tax preparation

    business that sold it services directly to consumers via a call center “[c]ertainly … sold their

    services to the general public.”); Selz v. Investools, Inc., No. 2:09-CV-1042 TS, 2011 WL

    285801, at *6 (D. Utah Jan. 27, 2011) (holding that business selling investment education

    products to individual consumers through a call-center sold goods and services to the general

    public); La Parne, 714 F. Supp. 2d at 1042-43 (finding that business advertising sale of

    precious metals to public via television and public website and then selling precious metals

    directly to individual consumers over the telephone satisfied the “sells goods to the general

    public” requirement). Ovation does not participate in any manufacturing process, nor does it

    sell its products in bulk.

            Moreover, Ovation’s “retail concept” is evident by the way its business and services

    are open and available to the general public through the internet and by telephone. See 29

    C.F.R. § 779.39 (recognizing that a business “is available and open to the general public even

    if it receives all of its orders on the telephone”); Charlot v. Ecolab, Inc., 136 F. Supp. 3d 433,

    460 (E.D.N.Y. 2015) (finding that defendant’s call center was a “fixed, permanent

    establishment that is available, and sells goods and services, to the general public, and

    holding that a retail or service establishment may be accessible to the public by telephone,

    internet, or other means especially since “the connection between a fixed establishment and

    the customer is far easier to achieve given today’s cellular forms of technology and other

    others of communication.”); Selz, 2011 WL 285801, at *6 (noting that “case law does not

    require a physical location accessed by the public” for a retail concept to exist); DOL

    Opinion Letter FLSA2018-21, 2018 WL 4562931, at *2 (same).

                                                   16
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 17 of 25 PageID 587




             Further, Ovation’s business serves the everyday needs of the community, i.e., the

    “‘basic’ or ‘integral’ needs of members in the community.” La Parne, 714 F. Supp. 2d at

    1044 (recognizing consumer collection and investment of precious metals as integral, basic

    needs of members of the community); Selz, 2011 WL 285801, at *7 (finding sales of

    investment education products for consumer personal funds met the “basic need of members

    of the community in today’s world”). Importantly, “[i]t is not the case that an establishment

    must provide a product or service used by each member of the community on [a] daily basis

    for it to serve the everyday needs of the community.”12 Wells, 2012 WL 4214712 at *5-*6

    (recognizing that periodic tax services are no less retail in nature than automobile, radio, and

    refrigerator sales or related incidental services); see also Reich, 1997 WL 1507504, at *4.

    Consistent with the foregoing, Ovation satisfies this aspect of the “retail concept” by

    providing its products and services to those in the community with credit-related needs, i.e.,

    low credit scores prevent financing or credit issues relative to investment opportunities who

    have specifically requested (directly or indirectly) information about Ovation’s help.

             Finally, Ovation is at the end of the stream of distribution and its products and

    services are not for resale. Under the regulations, “[t]he common meaning of ‘resale’ is the

    act of ‘selling again.’ A sale is made for resale where the seller knows or has reasonable

    cause to believe that the goods or services will be resold.” DOL Opinion Letter FLSA2018-

    21, 2018 WL 4562931, at *2 (quoting 29 C.F.R. § 779.31). Ovation’s products and services


    12
       As Judge Fawsett recognized in Reich, “[t]he list provided in the regulations of businesses which are
    recognized as retail reflects that such narrow interpretation would be incorrect. This list includes … cemeteries,
    coal yards, crematories, … embalming establishments, funeral homes, fur repair and storage shops, …
    taxidermists, … and undertakers, none of which would be used daily by everyone in the community.” 1997 WL
    1507504, at *4 (suggesting that, though vacations are not an everyday occurrence, consumers would likely use a
    travel agent more often than a taxidermist or crematorium).
                                                           17
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 18 of 25 PageID 588




    are sold to individual customers relative to those customers’ personal credit; thus, Ovation’s

    wares cannot be resold. “The fact that [defendant’s] services are not for resale … indicates

    that the services are at the end of the stream of distribution.” Reich, 1997 WL 1507504, at *4.

           Ovation’s credit repair, credit monitoring, and credit education services are “for the

    comfort and convenience of [the] public in the course of its daily living.” See 29 C.F.R. §

    779.318(a). Because its services possess the requisite “retail concept”, Ovation qualifies as a

    retail or service establishment for purposes of the Section 7(i) exemption.

             2.   More than Half of Plaintiffs’ Compensation was from a Bona Fide
                  Commission Plan During Certain Representative Periods

           Next, to qualify for § 7(i)’s retail-service exemption, (1) more than half of the

    Plaintiffs’ compensation for a representative period must consist of commissions on goods or

    services, and (2) those commissions must be derived from a bona fide commission plan. See

    29 U.S.C. § 207(i); 29 C.F.R. § 779.410; Lee v. Ethan Allen Retail, Inc., 651 F. Supp. 2d

    1361, 1364 (N.D. Ga. 2009). Both elements are satisfied here.

                  a. Plaintiffs’ commissions were derived from a bona fide commission plan

           Section 7(i) provides that “[i]n determining the proportion of compensation

    representing commissions, all earnings resulting from the application of a bona fide

    commission rate shall be deemed commissions on goods or services without regard to

    whether the computed commissions exceed the draw or guarantee.” 29 U.S.C. § 207(i).

    Section 7(i) does not elaborate on what constitutes a “bona fide commission rate.” Instead,

    courts look to the Secretary of Labor’s interpretive regulations for guidance. See Crawford v.

    Saks & Co., No. H-14-3665, 2016 WL 3090781, at *4 (S.D. Tex. June 2, 2016).

           DOL regulations recognize that employees of retail or service establishments can be

                                                  18
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 19 of 25 PageID 589




    compensated in a variety of ways. See 29 C.F.R. § 779.413. Pertinent here, those

    compensation methods include a “quota bonus,” which the DOL defines as “similar to [salary

    plus commission] except that the commission payment is paid on sales over and above a

    predetermined sales quota.” Id. at § 779.413(a)(3). “By definition, each of [§ 779.413(a)’s]

    compensation plans, except for the ‘straight salary or hourly rate,’ qualify as ‘bona fide

    commission plans’ under § 207(i).” 13 Bowman v. Builder’s Cabinet Supply Co., No. 04-201-

    DLB, 2006 WL 2460817, at *7 (E.D. Ky. Aug. 23, 2006); see also Winkles v. Am. Ribbon &

    Toner Co., Inc., No. 06-061266-CIV-DIMITROULEAS, 2007 WL 9701039, at *4 (S.D. Fla.

    Nov. 15, 2007) (recognizing that a “quota bonus” method of compensation qualifies for the

    commission sales exemption under appropriate facts and circumstances); Viciedo, 246 F.

    Supp. 2d at 896 (same).

             A quota bonus commission plan based on sales made above predetermined thresholds

    is at issue here. As noted above, Ovation paid Plaintiffs a standard hourly rate between

    $11.50 and $12.50 per hour.14 Ovation also paid Plaintiffs a fluctuating amount of


    13
       Conversely, federal regulations provide two examples of plans that do not qualify as “bona fide” commission
    rates. First, a commission rate is not bona fide where “the employee, in fact, always or almost always earns the
    same fixed amount of compensation for each workweek (as would be the case where the computed
    commissions seldom or never equal or exceed the amount of the draw or the guarantee).” 29 C.F.R. §
    779.416(c); but see Winkles, 2007 WL 9701039, at *6 (noting that “[a]n employer should not be punished for
    utilizing a commission scheme that is favorable to employees by allowing them some predictability in their pay
    checks.”). Second, an employer’s commission plan is not bona fide where “the employee receives a regular
    payment constituting nearly his entire earnings which is expressed in terms of a percentage of the sales which
    the establishment or department can always be expected to make with only a slight addition to his wages based
    upon a greatly reduced percentage applied to the sales above the expected quota.” 29 C.F.R. § 779.416(c). Here,
    neither of the DOL’s foregoing examples is applicable. Plaintiffs did not always earn the same fixed amount:
    rather, their earnings fluctuated based on the amount of hours they worked and sales they made. Likewise,
    Plaintiffs did not receive a “regular payment … expressed in terms of a percentage of sales.” Instead, Ovation
    paid Plaintiffs a standard rate for each hour worked regardless of the amount of sales made. Plaintiffs’ earnings
    then could be increased based on Plaintiffs’ efforts and the number of sales above Ovation’s biweekly quota.
    14
       Importantly, Ovation has paid its Credit Analysts overtime compensation when its employees have worked
    more than 40 hours in a workweek. See Doc. 31-1 at ¶¶ 6-10, 16-17. Thus, it can hardly be argued that
    Ovation’s commission plan was established in bad faith or in an attempt to avoid paying overtime compensation
                                                           19
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 20 of 25 PageID 590




    commissions. Those commission payments were linked to the number of products and/or

    services Plaintiffs sold over a two-week payroll period. More precisely, Ovation’s

    commission payments were dependent on Plaintiffs reaching and exceeding set sales tiers,

    the lowest threshold being 21 sales in a payroll period. Through this structure, Ovation tied

    Plaintiffs’ commission to the value they created through their labor, thereby providing an

    incentive for Plaintiffs to make more sales to earn more compensation. Accordingly, because

    Plaintiffs’ earned commissions within the meaning of § 7(i) pursuant to a bona fide

    commission rate, application of the retail or service exemption is applicable.

                    b. More than half of Plaintiffs’ compensation for certain representative
                       period longer than one month was from commissions

             Whether compensation representing commissions constitutes most of an employee’s

    pay, so as to satisfy the last requirement of the 7(i) exemption, must be determined by

    assessing the employee’s compensation during a “representative period” of not less than one

    month and no greater than one year. 29 C.F.R. § 779.417(a), (c). According to DOL

    regulations, “[a] representative period within the meaning of [the Section 7(i)] exemption

    may be described generally as a period which typifies the total characteristics of an

    employee’s earning pattern … with respect to fluctuations of the proportion of commission

    earnings to his total compensation.” Id. at § 779.417(a). “To that end, the period must be as

    recent a period, of sufficient length … to fully and fairly reflect all such factors, as can

    practicably be used.” Id.at § 779.417(b).

             Here, Defendants have distilled Plaintiffs’ respective periods of employment into six-




    to employees like Plaintiffs. See Lee, 651 F. Supp. 2d at 1366-67.
                                                           20
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 21 of 25 PageID 591




    week representative periods.15 Through that lens, except for Wessels, more than 50% of each

    of the Plaintiffs’ compensation was derived from commissions during the following periods:

              Diggs: August 29, 2016 through October 9, 2016 (52%); January 2, 2017 through

               February 12, 2017 (55%); and February 13, 2017 through March 26, 2017 (55%).

              Gosse: March 28, 2016 through May 8, 2016 (55%); May 9, 2016 through June 19,

               2016 (56%); June 20, 2016 through July 31, 2016 (51%); August 1, 2016 through

               September 11, 2016 (64%); September 12, 2016 through October 23, 2016 (58%);

               and October 24, 2016 through December 4, 2016 (57%).

              Jackson: March 13, 2017 through April 23, 2017 (51%).

              Robinson: January 2, 2017 through February 12, 2017 (50.01%); and May 8, 2017

               through June 21, 2017 (52%).

              Szabo: April 24, 2017 through June 4, 2017 (53%); and June 5, 2017 through July

               16, 2017 (59%).

    See Cordell Dec. at Ex. B. Accordingly, 7(i)’s second element is satisfied and summary

    judgment is warranted for the foregoing representative periods.16




    15
       For purposes of this Motion, and consistent with DOL guidance, Defendants have selected six-week
    representative periods for determining if each of the Plaintiffs’ commissions sufficiently meet Section 7(i)’s
    exemption requirements. Defendants have selected this six-week representative period because, given that
    commissions are calculated over a two week period, it is the shortest possible period of at least one month and
    thus the most favorable to the Plaintiffs.
    16
       To the extent asserted by Plaintiffs, a failure to comply with certain recordkeeping requirements related to the
    § 7(i) exemption, like pre-designation of the representative period, does not render the exemption unavailable.
    Duarte v. Perez, No. 6:14-cv-2077-Orl-28TBS, 2016 WL 11566245, at *5 (M.D. Fla. Oct. 31, 2016), report
    and recommendation adopted by 2016 WL 11566247 (M.D. Fla. Nov. 22, 2016); see also Jackson v. Leader’s
    Institute, LLC, No. 1:14-cv-00193-TWP-DML, 2015 WL 7573228, at *8 (S.D. Ind. Nov. 24, 2015) (recognizing
    that failure to meet recordkeeping requirements does not invalidate an otherwise available § 7(i) exemption);
    Johnson v. TGF Precision Haircutters, Inc., No. H-03-3641, 2005 WL 1994286, at *6 n. 15 (S.D. Tex. Aug. 17,
    2005) (same).
                                                           21
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 22 of 25 PageID 592




             3.   Plaintiffs Earned More than One and One-Half Times the Minimum
                  Wage During Exempt Periods

           The final element of the § 7(i) exemption requires that Plaintiffs’ regular rate of pay

    exceed one and one-half times the federal minimum wage during the applicable workweek.

    29 U.S.C. § 207(i). The federal minimum wage was $7.25 throughout the duration of each of

    the Plaintiffs’ employment with Ovation. 29 U.S.C. § 206(a)(1). Thus, to be exempt from

    overtime in any given week under Section 7(i), Plaintiffs’ regular rate of pay must exceed

    $10.88 per hour ($7.25 x 1.5) for that week.

           Under applicable regulations, the “regular rate of pay” is “the hourly rate actually

    paid the employee for the normal, nonovertime workweek for which he is employed’ and ‘by

    its very nature must reflect all payments which the parties have agreed shall be received

    regularly during the workweek, exclusive of overtime payments.’” 29 C.F.R. § 779.419(b).

    “The regular rate is determined by dividing the employer’s total compensation during the

    workweek by the number of hours worked.” Klinedinst v. Swift Invest., Inc., 260 F.3d 1251,

    1256 (11th Cir. 2001); see also 29 C.F.R. § 778.110(b) (discussing calculation of the regular

    rate for an employee who is paid an hourly rate and a production bonus).

           Here, the parties agree that Ovation paid Diggs, Jackson, Robinson, Szabo, and

    Wessels a base wage of $11.50 per hour, and that Ovation paid Gosse a base rate of $12.50

    per hour. With the addition of commissions, Plaintiffs’ respective regular rates of pay during

    the workweeks in the representative periods identified in section II(B)(2)(b), supra, exceeded

    $10.88 per hour even if Plaintiffs, as they allege, worked 45 hours per week. See Cordell

    Dec. at ¶¶ 11, 14, 17, 21, 24; Cordell Dec. Exs. A-C; see also Pl.’s Am. Initial Disclosures at

    Ex. A, pp. 2-7. Accordingly, Section 7(i)’s third and final factor is satisfied for the relevant
                                                   22
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 23 of 25 PageID 593




    workweeks. Summary judgment in Defendants’ favor should therefore be granted as to each

    of Plaintiffs’ workweeks falling within the ambit of Section 7(i)’s overtime exemption.

        C. Plaintiffs’ Claims are Barred Because Ovation Paid Plaintiffs the Federal
           Minimum Wage for all Hours Worked

           In addition to overtime compensation, the FLSA requires employers to pay

    employees a minimum hourly wage of $7.25 per hour. 29 C.F.R. §206(a). As noted above,

    Plaintiffs have alleged that Defendants violated Section 206(a) by not paying them at least

    the federal minimum wage for all hours worked. Doc. 1 at ¶¶ 34-35, 48-49. More precisely,

    Plaintiffs are claiming (despite admittedly having no evidence other than their own

    speculation and conjecture) that Defendants did not pay them the federal minimum wage for

    the five hours of overtime that they purportedly worked per week while employed with

    Ovation. See id.; see also Doc. 14-1 at ¶ 6(c); Gosse Dep. Ex. 1 at pp. 3-4; Pl.’s Am. Initial

    Disclosures at Ex. A, pp. 2-7. Stated differently, Plaintiffs allege that they received less than

    $326.25 per workweek ($7.25 per hour x 45 hours) from Ovation.

           Plaintiffs’ claims are without merit. Plaintiffs received at least the federal minimum

    wage throughout their employment with Ovation. Doc. 31-1 at ¶ 12; Cordell Dec. at ¶¶ 11,

    14, 18, 21, 24; Cordell Dec. Exs. A-C. Indeed, Plaintiffs’ own document supports that

    conclusion. See Pl.’s Am. Initial Disclosure at Ex. A, pp. 2-7 (identifying hourly regular rates

    for each of the Plaintiffs above $7.25 per hour). However, even if Plaintiffs’ allegations were

    to be taken at face value, simple arithmetic demonstrates that their minimum wage claims

    fail. Ovation paid Diggs, Jackson, Robinson, Szabo, and Wessels a standard hourly rate of

    $11.50 during their respective periods of employment as Credit Analysts. Further, Ovation

    paid Gosse a standard rate of $12.50 per hour during the relevant period. Extrapolating those
                                                   23
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 24 of 25 PageID 594




    figures out, Diggs, Jackson, Robinson, Szabo, and Wessels would have earned $460.00 per

    40 hours of work – exceeding the amount of federal minimum wage that Plaintiffs could

    have earned at 45 hours by $133.75 (or more than 18 hours at $7.25). Ovation would have

    paid Gosse $500.00 per 40 hours of work – eclipsing the Plaintiffs’ $326.25 minimum wage

    threshold by $173.75 (or almost 24 hours at $7.25). See Gosse Dep. at 35:23 to 36:1.

           Because the undisputed record evidence establishes that Plaintiffs were paid at least

    the federal minimum wage for each hour worked during their employment with Ovation,

    summary judgment on Plaintiffs’ minimum wage claims is warranted.

    III. CONCLUSION

         As the Reich court recognized, the purpose of federal wage and hour law is, inter alia,

    “to protect overtime workers from the dangers which a long work week may entail.” 1997

    WL 1507504, at *6. Like the workers in Reich, Plaintiffs here are not those for whom the

    overtime provisions were designed. Because (1) Ovation is a retail or service establishment,

    (2) more than half of Plaintiffs’ compensation (except for Wessels) for the representative

    periods was from commissions on goods and services, and (3) Plaintiffs’ regular rate of pay

    exceeded one and one-half times the federal minimum wage during the representative

    periods, Plaintiffs’ are exempt from overtime compensation pursuant to § 7(i). Further,

    Plaintiffs’ made more than the federal minimum wage throughout the entirety of their

    employment. Accordingly, Defendants respectfully request that the Court enter an Order

    granting partial summary judgment in their favor and against Plaintiffs.




                                                  24
Case 3:18-cv-00367-MMH-MCR Document 55 Filed 05/22/19 Page 25 of 25 PageID 595




           Respectfully submitted this 22nd day of May 2019.


                                        By: /s/ Michael J. Lufkin
                                           Eric J. Holshouser
                                           Florida Bar No. 307734
                                           E-mail: eholshouser@rtlaw.com

                                               Michael J. Lufkin
                                               Florida Bar No. 0030492
                                               E-mail: mlufkin@rtlaw.com

                                               ROGERS TOWERS, P.A.
                                               1301 Riverplace Boulevard, Suite 1500
                                               Jacksonville, FL 32207
                                               (904) 398-3911 – Telephone
                                               (904) 348-5894 – Facsimile

                                               Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

           The undersigned counsel hereby certifies that the foregoing Motion for Partial

    Summary Judgment and Supporting Memorandum of Law was electronically filed this 22nd

    day of May 2019 by using CM/ECF systems, which will send notice of electronic filing of

    the foregoing document to the following:

                                  Andrew R. Frisch
                                  Chanelle Ventura
                                  Morgan & Morgan, P.A.
                                  600 North Pine Island Road, Suite 400
                                  Plantation, FL 33324
                                  E-mail: afrisch@forthepeople.com
                                          cventura@forthepeople.com

                                  Attorneys for Plaintiff and Opt-in Plaintiffs

                                                  /s/ Michael J. Lufkin
                                                  Attorney

                                                   25
